[Logo] FOR IMMEDIATE RELEASE January 29, 2009 Company: Dominion Contacts: Media: Mark Lazenby (804) 819-2042, Mark.Lazenby@dom.com Ryan Frazier (804) 819-2521, C.Ryan.Frazier@dom.com Analysts: Greg Snyder (804) 819-2383, James.Gregory.Snyder@dom.com Laura Kottkamp (804) 819-2254, Laura.E.Kottkamp@dom.com DOMINION ANNOUNCES 2008 EARNINGS, PROVIDES 2 2010 OUTLOOK ·Schedules conference call for 10 a.m. EST today ·Announces 2008 GAAP and operating earnings of $3.16 per share, exceeding operating earnings guidance range of $3.10 to $3.15 per share ·Provides 2009 operating earnings guidance of $3.20 to $3.30 per share ·Introduces 2010 operating earnings outlook of $3.33 to $3.50 per share ·Forecasts annual operating earnings growth rate of 6 percent or more beyond RICHMOND, Va. – Dominion (NYSE: D) today announced unaudited net income determined in accordance with Generally Accepted Accounting Principles (GAAP) for the 12 months ended Dec. 31, 2008 of $1.83 billion ($3.16 per share) compared to net income of $2.54 billion ($3.88 per share) for the same period in 2007. The sale of the majority of the company’s non-Appalachian E&P operations benefited 2007 GAAP earnings by approximately $1.5 billion ($2.27 per share). Operating earnings for the 12 months ended Dec. 31, 2008 amounted to $1.83 billion ($3.16 per share) compared to operating earnings of $1.68 billion ($2.56 per share) for the same period in 2007.Operating earnings are defined as GAAP earnings adjusted for certain items. Dominion uses operating earnings as the primary performance measurement of its earnings outlook and results for public communications with analysts and investors.Dominion also uses operating earnings internally for budgeting, for reporting to the board of directors, for the company’s incentive compensation plans and for its targeted dividend payouts.Dominion management believes operating earnings provide a more meaningful representation of the company’s fundamental earnings power. Business segment results and detailed descriptions of items included in 2008 and 2007 GAAP earnings but excluded from operating earnings can be found on Schedules 1, 2 and 3 of this release. Thomas F.
